02-10-434-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00434-CR
 
 



Zavier Johnson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
 
FROM THE
367th District Court OF Denton
COUNTY
------------
MEMORANDUM
OPINION[1]
------------
          Appellant Zavier
Johnson attempts to appeal from his conviction on his plea of guilty to
possession of a controlled substance with intent to deliver.  The trial court’s certification states that
this “is a plea-bargain case, and the defendant has NO right of appeal” and
“the defendant has waived the right of appeal.” 
See Tex. R. App. P. 25.2(a)(2).  On October 6,
2010, we notified Johnson that the trial court’s certification of his right to
appeal had been filed in this court and that the appeal would be dismissed
unless he or any party desiring to continue the appeal filed a response on or
before October 18, 2010, showing grounds for continuing the appeal.  See
Tex. R. App. P. 25.2(d).  We have
received no response.  Therefore, in
accordance with the trial court’s certification, we dismiss the appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER; J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 9, 2010




[1]See Tex. R. App. P. 47.4.